                 Case 2:05-cr-00135-MCE Document 68 Filed 03/11/21 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     DARRON MCDANIEL
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:05-CR-00135 MCE
12
                                   Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                           CONTINUE DISPOSITIONAL
14                                                       HEARING REGARDING SUPERVISED
     DARRON MCDANIEL,                                    RELEASE VIOLATION
15
                                   Defendant.
16
17
18
19
20                                              STIPULATION
21          Defendant Darron McDaniel by and through undersigned counsel, and Plaintiff United
22   States of America, by and through its counsel of record, hereby stipulate as follows:
23          1. Defendant’s Dispositional Hearing is currently set for March 18, 2021.
24          2. By this stipulation, the parties now move to continue the hearing to April 1, 2021, at
25   10:00 a.m.
26          3. This continuance will allow the defendant to continue reviewing and obtaining
27   documents and to adequately prepare for the hearing.
28


                                                     1
     Stipulation and Order to Continue Dispositional Hearing
              Case 2:05-cr-00135-MCE Document 68 Filed 03/11/21 Page 2 of 2


 1          4. Sentencing memorandum or motion in advance of imposition of judgment and
 2   sentencing, shall l be filed on or before 5:00 p.m., seven (7) calendar days in advance of the
 3   new date set for judgment and sentencing. Any response thereto shall be filed on or before 3:00
 4   p.m., (3) calendar days in advance of the new date set for judgment and sentencing.
 5          U.S. Probation has been consulted and has no objection to this continuance.
 6
 7          IT IS SO STIPULATED
 8
 9   Dated: March 10, 2021                               /s/ ETAN ZAITSU
                                                         ETAN ZAITSU
10                                                       Attorney for Defendant
11                                                       DARRON MCDANIEL

12
     Dated: March 10, 2021                               /s/ DENISE YASINOW
13                                                       DENISE YASINOW
14                                                       Assistant United States Attorney

15
16
17                                              ORDER

18          IT IS SO ORDERED.
19
            Dated: March 10, 2021
20
21
22
23
24
25
26
27
28


                                                   2
     Stipulation and Order to Continue Dispositional Hearing
